The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Correction is required.

Content of Specification

 (b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
	The US Applications, listed as cross-references, have now issued as USPatents.  Correction is required.

Information Disclosure Statement

The Information Disclosure statements filed 3/9/2017 (2), and 3/29/2018 have been accepted and considered to the best time allows.   The IDS is 90,491, and 20 pages long, respectively, and contains over 195, ,1111,100 different references, respectively.  It appears that a large number of these references are completely irrelevant or have dubious relevance at best.  For example, one reference is “invitation to file fees”.  Examiner can find no relevance to the Therefore examiner request a concise explanation of relevance to point out particularly relevant documents in order to make the record clear.   Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  See MPEP 609.04(a) II.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 1-20 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Ross Jr et al (20080015864).

As per claim 1, Ross Jr et al (20080015864) teaches a memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for (as processor executing instructions – para 0026): receiving input from a user; determining an intent corresponding to the received input; (as processing a user request – para 0007-0009; as determining user intent and context – para 0009);
performing a first task based on the determined intent, wherein the first task is associated with a task parameter; providing a first output associated with the performed task; (as the dialog manager determines the type of question asked and which procedure to perform – para 0026, 0028,0030-0034); and providing a second output including at least one additional task corresponding to the performed task, wherein the at least one additional task is associated with the task parameter (as the task manager tracks the garnered information, and proceeds with accessing the software application requested – para 0032-0036; with the application model interfacing with the speech center to determine which functions are available to support the requested service – para 0032-0034).

As per claim 2, Ross Jr et al (20080015864) teaches the one or more programs further including instructions for: receiving a second input from the user, wherein the second input corresponds to a selection of a task from the at least one provided additional task; and performing a second task based on the second input (as having the conversational manager deal 

As per claim 3, Ross Jr et al (20080015864) teaches the device of claim 1, wherein the at least one additional task includes an interaction with a remote source over a network connection (para 0042, wherein the system is in a network environment; see also para 0030)

As per claim 4, Ross Jr et al (20080015864) teaches the device of claim 1, wherein the at least one additional task includes an interaction with information stored on the electronic device (as gui for the interaction with a user – para 0035). 

As per claim 5, Ross Jr et al (20080015864) teaches the device of claim 1, wherein the at least one additional task includes a task to save information corresponding to the first task (as saving the results of the generated responses –para 0103). 

As per claim 6, Ross Jr et al (20080015864) teaches the device of claim 1, wherein the at least one additional task includes a task to send information to another user, wherein the information corresponds to the first task (as, correspondence can be sent to another user – para 0107). 

As per claims 7-11, Ross Jr et al (20080015864) teaches the device of claim 1, wherein the at least one additional task includes interfacing to external applications (para 0028 – examiner notes that it is old and notoriously well known at the time of invention that external 

As per claim 12, Ross Jr et al (20080015864) teaches the method of claim 1, wherein determining an intent corresponding to the received input comprises: obtaining context information including  a history of recent interactions between the user and the electronic device. (as tracking the history of the conversation – para 0004), and determining intent based on the context information (as the dialog management system, among other things, performs question context derivation, context priority, dialog context, and deriving the subset of possible services tied to the context derivation – para 0060-0069) 

As per claim 13, Ross Jr et al (20080015864) teaches the device of claim 12, the one or more programs further including instructions for: prior to receiving the input from the user, receiving a speech input from the user within a predetermined time of the received input; and processing the received speech input to obtain the context information (as having the conversational manager deal with “barge-in”, or, secondary speech input and reacting according to the second speech input – para 0076). 

As per claim 14, Ross Jr et al (20080015864) teaches the device of claim 12, the one or more programs further including instructions for: prior to receiving the input from the user, receiving a non-speech input from the user within a predetermined time of the received input; and processing the received non-speech input to obtain the context information (as monitoring 

As per claim 15, Ross Jr et al (20080015864) teaches the device of claim 1, wherein the second output includes an audible representation of the at least one additional task corresponding to the performed task (as speech synthesis services, para 0033, in the overall system as described in claim 1 above). 

As per claim 16, Ross Jr et al (20080015864) teaches the device of claim 1, the one or more programs further including instructions for: receiving a second user input including a speech input; and determining a user intent of the second speech input based on the second output including at least one additional task corresponding to the performed task (as the task manager tracks the garnered information, and proceeds with accessing the software application requested – para 0032-0036; with the application model interfacing with the speech center to determine which functions are available to support the requested service – para 0032-0034).

As per claim 17, Ross Jr et al (20080015864) teaches the device of claim 1, wherein at least one of the first task and the at least one additional task includes performing a task on a secondary device (as the application can be local to the device, or information from anywhere in the network – para 0042-0050, ). 

Ross Jr et al (20080015864) teaches the device of claim 1, wherein the task parameter is associated with a domain corresponding to the first task (para 0034, wherein the task manager can be domain-dependent). 

Claims 19,20 are storage medium/method claims, performing the steps as disclosed in device claims 1-18 above; therefore, claims 19,20 are similar in scope and content to claims 1-18 above; and as such, claims 19,20 are rejected under similar rationale as presented against claims 19-38 above.  Furthermore, Ross Jr et al (20080015864) teaches processor, memory, and computer readable medium (para 0026-0028).

  
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please see related art listed on the PTO-892 form, with the following explanation:

Examiner notes the following references teaching a variety of types of context information exchange:
Goller et al (8056070) teaches a speech recognition device/server architecture, wherein the speech/data header contains: Speech command display text, search type, speech command type, speech command, url, query term separator. (see fig. 6a-6c; reflecting back to Fig. 5).  In Figure 5 of Goller, the client device sends information to the server and back, including updates for the recognition program (see col. 5 lines 40-60); this would include application information/ 

Lucas et al (7657828) Fig.3, shows a visual browser and a voice browser on a device, wherein there is an exchange of information between the visual and voice browser. The coupling interface also has a data exchange output consisting of URL/voice content information, going through a communications network to a server structure, consisting of vxml and web servers (Fig. 2). The content from the voice/visual/interface browser exchanges content and application information, especially in view of the Goller reference. 
Cross Jr et al (8,332,218) teaches an interface with a context based on usage history, and tts result, and an ASR result (Fig. 8), which can be displayed on multimodal/multiple devices (pda, cell, pc’s, etc). (Fig. 1). See also col. 5 lines 5-60, detailing the interaction between the various servers with text, context, dialogs, etc; especially in view of Goller. 
Davis et al (20030101054) teaches a speech router (86) between ASR application service adapter and a system transaction manager, with a further router (82) handling user application information (subblock 80). 
Lecoueche (8,311,835) teaches an interface with audible and visual input/output (Fig. 15), wherein the internet access acts as the exchange, between a voice browser, recognition server, and a web server (Fig. 4), wherein all have speech recognition capability.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
08/14/2021